618 F.2d 421
105 L.R.R.M. (BNA) 2336, 89 Lab.Cas.  P 12,193
NORTHERN TELECOM, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 78-1044.
United States Court of Appeals,Sixth Circuit.
April 4, 1980.

William N. Ozier, Bass, Berry & Sims, Nashville, Tenn., for petitioner.
Elliott Moore, Michael S. Winer, Deputy Associate Gen. Counsel, Ann McNerney, R. Michael Smith, N. L. R. B., Washington, D. C., for respondent.
PETITION FOR REVIEW AND CROSS APPLICATION FOR ENFORCEMENT OF
AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD
Before EDWARDS, Chief Judge, PECK, Senior Circuit Judge and FEIKENS,* District Judge.
PER CURIAM.


1
Petitioner, Northern Telecom, Inc., in this case has sought this court's review of an order of the National Labor Relations Board reported at 233 NLRB No. 203.  The Board has filed a cross-application for enforcement of its order.  After a hearing before an Administrative Law Judge, the NLRB entered an order affirming the findings and conclusions of the ALJ with certain modifications.


2
The Board found that company discipline of four employees and its discharge of employee Lee in connection with all five employees leaving work at approximately the same time on a Saturday morning, constituted violation of Sections 8(a)(1) and 8(a)(3) of the National Labor Relations Act.  The Board also found that there had been other violations of Section 8(a)(1) of the Act by illegal interrogation of employees.


3
The principal issue argued before this court concerned whether the ALJ and the Board had correctly found the existence of a company practice permitting night shift employees, like the ones involved here, to work until the preceding midnight but, when called in for Saturday morning overtime work starting at 6:00 a. m., to leave work early without the specific permission of a supervisor.


4
While we note that this issue is strongly disputed, we conclude that there is substantial evidence on the whole record to support the Board's findings.


5
For the reasons outlined above, enforcement of the remedial orders of the National Labor Relations Board in this case is granted.



*
 Honorable John Feikens, Chief Judge, United States District Court for the Eastern District of Michigan, sitting by designation